MEMORANDUM**
The district court properly denied Appellant California Department of Corrections’ (“CDC”) motion to dismiss. CDC’s *367challenge to Title II of the Americans with Disabilities Act is foreclosed by Hason v. Med. Bd. of Cal, 279 F.3d 1167, 1171 (9th Cir.2002). CDC’s challenge to § 504 of the Rehabilitation Act is similarly foreclosed. See Lovell v. Chandler, 303 F.3d 1039, 1051 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.